Title: From George Washington to Lieutenant General William Howe, 29 December 1776
From: Washington, George
To: Howe, William



Sir
Head Quarters Bucks County [Pa.] 29 Decem. 1776

I take the Liberty of inclosing you a Letter for Genl Lee, which I must beg the favor of you to have forwarded as early as possible, as it contains a draft upon Major Small for a Sum of Money of which I fear the General will be in want.
A Division of prisoners of the 7th Regt with Captain Newmarsh, crossed the River at Easton and went in without Mr Moylans Knowledge. From the irregularity of the officer who conducted them, who did not make me a Return of their Names and Ranks, I am ignorant of either. I shall therefore be much obliged if you will order Mr Loring to furnish me with a proper List of them, that I may make a demand of the like Number in Exchange.
